Citation Nr: 1119428	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-31 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis.

4.  Entitlement to an evaluation in excess of 10 percent for tinea pedis and verruca accuminata of the prepuce.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy and residuals of a head injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother, and V.L.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that, in pertinent part, granted service connection for lumbar spondylosis and awarded an initial 10 percent rating effective June 1, 2004, and denied the Veteran's other claims on appeal.  The Veteran perfected an appeal as to the RO's actions and a September 2006 rating decision awarded a 40 percent rating for his back disability, effective from June 1, 2004.  Jurisdiction of the Veteran's case is now with the VA RO in St. Petersburg, Florida.

In July 2008, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In June 2009, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further procedural and evidentiary development.

In May and June 2010, the Veteran submitted additional medical and other evidence along with a waiver of initial RO view of this information.  See 38 C.F.R. § 20.1304 (2009).  In August and September 2010, he submitted evidence essentially duplicative of that previously received, and in October 2010, March 2011, and April 2011, additional evidence was submitted with waivers of the RO's initial consideration of this evidence pursuant to March and May 2011 letters from the Veteran's representative.

The issues of whether new and material evidence was received to reopen claims for service connection for a stomach disorder and epilepsy and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The competent, credible, and probative medical and other evidence of record preponderates against a finding that the Veteran currently has a right knee disorder related to active military service.

2.  The competent, credible, and probative medical and other evidence of record preponderates against a finding that the Veteran currently has left knee disorder related to active military service.

3.  The Veteran's service-connected lumbar spondylosis is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes having a total duration of at least six weeks during the past 12 months.

4.  The evidence is in equipoise as to whether the Veteran has sensory deficit of the left lower extremity, manifested by loss of sensation.

5.  The evidence of record is against a finding that the Veteran's service-connected tinea pedis and verruca accuminata of the prepuce affects 20 to 40 percent of the entire body or exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred during active military service and the criteria for service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A left knee disorder was not incurred during active military service and the criteria for service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The schedular criteria for an initial evaluation in excess of 40 percent for lumbar spondylosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 5.159, 4.71a, Diagnostic Code (DC) 5242 (2010).

4.  Resolving doubt in the Veteran's favor, the schedular criteria for a separate rating of 10 percent, but not higher, for sensory loss of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).

5.  The schedular criteria for an evaluation in excess of 10 percent for tinea pedis and verruca accuminata of the prepuce are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7806, 7813 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  By letters dated in October 2004, March 2006, May 2008, August 2009, and January 2010, the RO advised the Veteran of VA's notification and duty to assist obligations under the VCAA.  The claims were readjudicated in a March 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

With respect to the claim for a higher rating for lumbar spondylosis, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in October 2004 before service connection was granted was legally sufficient, VA's duty to notify in this claim has been satisfied.

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and VA and non-VA medical treatment records were obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims files.  

As noted above, in June 2009, the Board remanded the Veteran's case to the RO for further development that included obtaining records considered by the Social Security Administration (SSA) in any determination regarding his claim for disability benefits, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination regarding his knee, skin, and lumbar spine disabilities in February 2010.  In a November 2009 memorandum, the RO concluded that the Veteran's SSA records were unavailable for review - relying on an October 2009 SSA response indicating that there were no medical records regarding the Veteran or they could not be found.  In May 2010, the Veteran submitted an April 2010 letter from the SSA indicating that he received Supplemental Security Income (SSI) from 1994 to 1997 and became disabled in 1994 (he previously submitted an April 208 SSA letter indicating his receipt of unspecified "Social Security payments").  In a May 2010 response to the RO's repeated inquiry, the SSA said that the Veteran was not entitled to SSA disability or SSI benefits and it had no medical records on file.

The Board finds that December 2004, March and December 2008, and February 2010 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran and provided clinical findings and diagnoses from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment and personnel records, private and VA medical records, VA examination reports, personal hearing testimony, and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A. Service Connection for Right and Left Knee Disorders

The Veteran essentially contends that he has right and left knee disorders related to active service.  In his written statements and oral testimony, he asserts that in 1965 he was in the back of a truck that overturned and threw him on the pavement.  He has indicated that he injured his knees and was seen in the clinical several times (see hearing transcript at pages 14 to 17).  Thus, he maintains that service connection for the right and left knee disorders is warranted.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C. § 1154(a) (2010) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for VA disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Service treatment records reflect that, in November 1965, the Veteran was seen in the clinic with complaints of right knee pain and reported that he was in a truck accident three weeks earlier.  On examination, there was slight tenderness but no swelling in his knee and a knee disorder was not diagnosed.  Thereafter, the Veteran served in Vietnam from January 1966 to January 1967, according to service department records.  An October 1966 clinical record indicates that the Veteran reported that he bruised his right knee getting into a truck two days earlier.  The knee was tender, but there was no swelling, and the clinical impression was a bruised knee.  When examined for separation in May 1967, the Veteran denied having a trick or locked knee and a knee abnormality was not found on examination. 

Post service, VA and non-VA medical records and examination reports, dated from 1970 to 2010, indicate that, when hospitalized by VA in October 1973, the Veteran's extremities were within normal limits.

A July 1976 VA examination report notes that examination of the Veteran's lower extremities revealed no deformities, edema or varicosities.  The examiner noted that the Veteran's legs felt like lead on raising each leg, and there was some stiffness and knee flexion, bilaterally, but he had near normal range of motion.

July and August 1995 VA outpatient records indicate that, in July, the Veteran was seen with complaints of right knee pain after an acute trauma the previous day.  An August 1995 radiology report of x-ray of his right knee shows that he reported that he slipped and injured it.  The impression was no evident indications of recent fracture and an old Pellegrini-Stieda calcification on the medial side of the knee.  An August 1995 orthopedic consultation report includes an assessment of hyperextension of the right knee with a possible meniscal tear.

A January 1997 VA general medical examination report includes the Veteran's report that his right knee bothered him since service when a truck in which he was a passenger tipped over.  Since then, he had knee pain when he walked excessively, but was otherwise able to walk very satisfactorily and his gait was good.  There was no crepitation or any snapping of the knee, with full strength and resistance to pressure in extension and flexion.  

A December 2004 VA examination report indicates that the Veteran gave a history of falling from a truck in 1965 while in service, landing on his right knee, and suffering some abrasions.  He indicated that, over the past few years, he had gradually worsening bilateral knee pain with swelling with weather changes and increased activity.  The examiner noted that results of x-rays taken at the time showed some medial compartmental narrowing, bilaterally, consistent with degenerative arthritis.  The clinical impression was degenerative arthritis of both knees.  The VA examiner was unable to render an opinion without mere speculation as whether the Veteran's knee disorder could be related to his 1965 fall but commented that it was "doubtful that what seems to be such a minor injury that needed no care at that time could progress to such arthritis now."

A March 2008 VA examination report indicates that the Veteran gave a history of bilateral knee pain related to a 1965 truck accident in service.  His knees were injured and he was seen on multiple occasions in service and since for progressively worsening knee pain.  Results of x-rays taken at the time of the examination showed mild degenerative disease in both knees without fracture, dislocation, or subluxation.  

Upon clinical examination, the diagnosis was mild degenerative joint disease of both knees that, in the VA examiner's opinion was "less likely as not (less than 50/50 probability) caused by or a result of military service."  The VA examiner explained that the Veteran was treated in service on a few occasions for knee pain but, after the truck accident, was cleared to go to Vietnam.  Further, the VA examiner noted that the Veteran's separation examination statement and physical were negative for knee problems.  According to the VA examiner, "[t]here are long gaps of time when there is no evidence supporting knee problems."  The VA physician noted that results of the 1995 x-ray of the right knee showed an old ligament injury and stated that a connection between the accident in service and the x-ray result in 1995 cannot be established based on the documents.  The VA examiner concluded that the Veteran's bilateral knee degenerative joint disease was mild "and most likely a result of natural progression."

Here, the service treatment records show complaints of right knee pain, but do not show diagnosis of, or treatment for, a diagnosed right or left knee disorder.  Although the evidence shows that the Veteran currently has mild degenerative joint disease in both knees, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  The record reflects that the Veteran's lower extremities were normal on separation from service and the first post service reported evidence of record of degenerative joint disease in his knees is from 2004, more than 35 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection).  

Of note, in March 2008, the VA examiner attributed the Veteran's bilateral knee degenerative joint disease to "natural progression."  While results of the 1995 x-ray of the right knee showed an old ligament injury, the VA examiner said that a connection between the accident in service and the x-ray result in 1995 cannot be established based on the documents.  Moreover, the 2008 VA examiner's opinion is consistent with findings reported by the December 2004 VA examiner who also thought it "doubtful" that the Veteran's minor injury in service that needed no care at that time, could progress to such arthritis.

In short, no medical opinion or other medical evidence relating the Veteran's mild degenerative changes in his knees to service or any incident of service has been presented.  The evidence does not support a finding of continuity of symptomatology since service, as the 2008 VA examiner noted that, after his truck accident in service, the Veteran was cleared to go to Vietnam, his separation examination was negative for knee problems, and "[t]here are long gaps of time when there is no evidence supporting knee problems."  See Maxson.  Moreover, any assertion of continuity of symptoms is further brought into question given the Veteran's denial of having a trick or locked knee at service separation, July and August 1995 complaints of knee pain following recent trauma without mention of any injury in the military, and the fact that the first assertion of symptoms occurring since service is contained within a January 1997 VA general medical examination report following the Veteran's filing of a claim for compensation and pension benefits in July 1996.  Simply put, any assertion of continuity of symptoms relating to the Veteran's in-service injury is not credible.  

In addition, while the Veteran maintains that he has left and right knee disorders related to active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not considered competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although he is competent to describe that he felt knee pain, as a lay person, he is not qualified to render a medical diagnosis or to provide a medical opinion.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d at 1372; and Buchanan v. Nicholson, 451 F. 3d at 1336.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claims for service connection for left and right knee disorders and his claims must be denied.

Finally, the Board notes that SSA evidently awarded the Veteran SSI benefits in the past.  While the exact nature of the Veteran's disability (or disabilities), for SSA purposes, is unclear and may include his knee disorders, it has not been averred that the SSA decision or records supporting such decision serve to establish that the claimed conditions had their onset in service or are otherwise related thereto.

B. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Where, as here, entitlement to compensation has been established as to the lumbar spondylosis disability, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the Veteran's original claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  The medical evidence for the entire period must be considered.  

However, where an increase in the level of a service-connected disability is at issue, as with the Veteran's claim regarding his skin disability, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield , 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

1. Lumbar Spondylosis

In his statements and testimony, the Veteran contends that his service-connected back disability warrants more than the currently assigned initial 40 percent disability rating.  He testified that he used a cane and walker, needed to bathe with a shower seat, and took prescribed medication for back pain (see hearing transcript at pages 4-5).  He also used a back brace prescribed by VA (Id. at 6).  The Veteran said that he was unable to hold his bladder that caused bladder pain and that, combined with his back pain, caused frequent urination for which he wore recently prescribed diapers (Id. at 7).   

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where an evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must also be considered.  38 C.F.R. §§ 4.40, 4.45 (2010).  The provisions contemplate inquiry into whether there is any crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Associated instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must also be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's statements describing the symptoms of his service-connected lumbar spondylosis disorder are deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Veteran's service-connected lumbar spine disability is currently assigned an initial 40 percent rating under DC 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71a, the following apply: a 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, DCs 5235 to 5243 (2010).

An intervertebral disc syndrome (IVDS - Diagnostic Code 5243) is to be evaluated either on the total duration of incapacitating episodes over the prior 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of any chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 40 percent evaluation is warranted for an IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months and a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to revised Diagnostic Code 5243 provides that, "an incapacitating episode" is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Any associated objective neurologic abnormalities, including, but not limited to, any bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  Id., Note (1).  Under 38 C.F.R. § 4.124a (2010), which addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Diagnostic Code 8520 states that an evaluation of 10 percent is assigned for mild incomplete paralysis.
 
Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2010).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The combined range of motion above refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Here, there is no objective medical evidence of record to reflect that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine to warrant a 50 percent evaluation under the regulations currently in effect.  Nor is there evidence of favorable ankylosis of the spine.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Notably, during a December 2004 VA examination, the Veteran complained of constant low back stiffness and sharp period pain that lasted one or two days when it occurs.  He denied any bowel and bladder problems attributable to his back or any neurologic problem.  He occasionally used a back brace but did not have a cane, crutches, or a walker, and was able to walk a fair distance without difficulty.

Objectively, the Veteran walked with a slow but normal gait.  Range of motion of his thoracolumbar spine was flexion to 90 degrees (out of a normal 90 degrees) that took him some time, was associated with significant muscle stiffness, and was additionally limited by 45 degrees during times of sharp pain flare-up to every other week.  Extension was to 10 degrees (out of a normal 30 degrees), associated with some pain, and additionally limited during times of flare-up, most likely.  Left and right lateral flexion were each to 20 degrees (out of a normal 45 degrees) and left and right lateral rotation were each to 30 degrees (out of a normal 30 degrees).  

Neurologically, the Veteran demonstrated full strength in all of the major muscle groups in his upper and lower extremities.  He had some diffuse decreased sensation in a stocking distribution in the lower extremities particularly on the left but no dermatomal sensory deficit.  There was no deformity or muscular abnormality in the lumbar spine.  Results of x-rays of the lumbar spine taken at the time revealed degenerative changes in the lumbar spine with osteophyte formation and disk degeneration.  There was also a flat back deformity that could be related to muscle spasm or a chronic deformity.  The clinical impression was cervical and lumbar spondylosis with mild to moderate limitation of motion.

According to the March 2008 VA examination report, the Veteran complained of varying levels of constant worsening pain in his spine associated with movement or activity that radiated into his upper and lower back.  He reported a pins and needles feeling from his shoulders to fingertips with no radiating symtoms in his bilateral lower extremities.  The Veteran denied urinary incontinence but had urinary urgency and said he voided hourly during the day and five or more times at night.  He also reported erectile dysfunction, numbness, and paresthesias, but denied fecal incontinence, leg or foot weakness, falls and unsteadiness, and dizziness.  The VA examiner noted that the Veteran took medication in the past for BPH (benign prostatic hyperplasia) related to urinary symtoms, ran out and had not renewed it, and that the urinary symtoms decreased when he took the medications.  

The Veteran also reported fatigue, decreased motion, weakness, spasms and pain in his cervical and lumbar spines.  The Veteran had flare-ups of severe pain that occurred every one or two months and lasted three to seven days that minimized his movement and required that he have assistance with some activities of daily living.  He was unable to walk more than a few yards.

Objectively, there was spasm on the left side of the Veteran's thoracic spine but no atrophy or guarding.  He had pain with motion, tenderness, and weakness.  The VA examiner noted that the muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's posture was normal and there was symmetry in his appearance.  He walked with an antalgic gait with poor propulsion.  There was lumbar flattening and scoliosis, but no kyphosis, gibbus, list or reverse lordosis.  Muscle tone was normal and there was no muscle atrophy.  Sensory loss was noted in the left lower extremity "B/K" (below the knee?) to the foot.  There was no thoracolumbar spine ankylosis. 

Furthermore, range of motion of the Veteran's thoracolumbar spine was flexion from 0 to 60 degrees with pain at 20 degrees, extension and left and right lateral flexion all from 0 to 20 degrees with pain at 10 degrees, all of which demonstrated pain after repetitive use, and left and right lateral rotation from 0 to 30 degrees.  Lasegue's sign was negative.  Results of x-rays of the lumbar spine showed mild degenerative change most prominent at L4-5 and L5-1.  The pertinent diagnosis was lumbar spine spondylosis and DISH (diffuse idiopathic skeletal hyperostosis) of the lumbar spine.  The VA examiner reported that the disability severely affected the Veteran's ability to do chores, travel and participate in recreational activities; prevented him from shopping, exercising, and participating in sports; moderately affected his ability to bath, dress, and toilet himself, and mildly affected his grooming ability  

A June 2008 VA physical therapy record indicates that the Veteran received a 4-wheel walker with a seat.  

VA orthotics lab records show that the Veteran received a gel back brace in October 2009 and a cane in April 2010.

In December 2009, a VA physical therapist reported that the Veteran's lower extremity strength and motor control were compromised.

In February 2010, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  He complained of increased constant back pain that he said ranged from 5 to 10, on a scale of 1 to 10, and worsened with movement, weight bearing, and activity.  He treated it with physical therapy and the past year, and chiropractic treatment in January 2010.  He used a lumbar support, a topical analgesic as needed and prescribed pain medication that provided fair relief.  

Further, the Veteran had urinary incontinence for which he wore absorbent material that had be changed more than four times a day.  He had nocturia five or more times a night and denied fecal incontinence.  He had leg or foot weakness but no falls or 

unsteadiness.  The examiner said that the etiology of the urinary incontinence, erectile dysfunction, and nocturia were not related to the Veteran's claimed lumbar spondylosis disability because there was no history of any spinal cord involvement.

The Veteran complained of stiffness, weakness, spasms, and moderate to severe constant dull to sharp lumbar pain.  He had incapacitating episode of spine disease but the examiner noted that there were no incapacitating episodes of lumbar pain in the past year where the Veteran was placed on bed rest by a physician.  

Objectively, the Veteran's posture was stooped but his head position was normal and there was symmetry in appearance.  The Veteran walked with an antalgic gait.  There was no abnormal spinal curvature reported, with no gibbus, kyphosis, list, lumbar flattening, scoliosis, reverse lordosis, and no thoracolumbar ankylosis.  Examination of the Veteran's spine revealed spasm, pain with motion, and tenderness, but no atrophy, weakness, or guarding.  The muscle spasm, localized tenderness, or guarding was not severe enough to cause an abnormal gait or abnormal spinal contour.  Muscle tone was normal and there was no muscle atrophy or abnormal sensation.  Range of motion of the Veteran's thoracolumbar spine was flexion from 0 to 40 degrees and extension to 0 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  His reduced range of motion was not considered normal for him.  Lasegue's sign was negative.  

The VA examiner said that there were no incapacitating episodes due to IVDS.  The Veteran was retired since the 1970s due to his physical disability.  The diagnosis was lumbar spondylosis that had a decreased effect on the Veteran's occupational activities, prevented him from exercising, had a severe effect on his ability to perform chores and shop, a moderate effect on his ability to travel, dress, toilet, and travel, and had no effect on his ability to groom and feed himself.  It was the VA examiner's opinion that the Veteran's erectile dysfunction, urinary incontinence, and nocturia were less likely as not (less than 50/50 probability) caused by or a result of the Veterna's service-connected condition as he had no history of any abnormality of the spinal cord in the lumbar area, so this condition would not be related to his service-connected lumbar condition.    

In sum, VA examiners in 2004, 2008, and 2010 have reported that the Veteran's lumbar spondylosis caused decreased range of motion, indicating that his spine was not anklyosed.  While lumbar flattening was mentioned by the 2004 and 2008 VA examiners, it was not found during the recent VA examination in 2010, and none of the VA examiners reported a finding of thoracolumbar ankylosis.  Nor did the Veteran did provide any clinical evidence of unfavorable ankylosis of the entire thoracolumbar spine such as to warrant an increased rating.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected lumbar spondylosis are contemplated in the 40 percent rating.  There is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  Rather, even with pain the Veteran was able to forward flex to 40 degrees during his recent VA examination.  A separate evaluation for pain is not for assignment.  Spurgeon.  

As there is no evidence of incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months requiring prescribed bed rest, the next and highest rating of 60 percent for incapacitating episodes is not available Diagnostic Code 5243. 

The Veteran denied radiating pain in his lower extremities but has been diagnosed as having sensory loss on the left.  In December 2004, he had full strength of the left lower extremity but, with some diffuse decreased sensation in a stocking distribution more on the left without dermatomal sensory deficit.  Neurological examination findings in March 2008 included a finding of sensory loss behind the knee to the foot on the left reported by the VA examiner although, in February 2010, the VA examiner found no abnormal sensation.  Thus, giving the Veteran the benefit of the doubt, these findings approximate the criteria for mild incomplete paralysis; therefore, a separate 10 percent rating is warranted under DC 8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  There is no basis upon which to assign a higher evaluation for neurological manifestations of the Veteran's service-connected back disability, as again, neurological findings have been essentially normal with the exception of sensory loss of the left lower extremity.  There have also been no abnormal findings of the right lower extremity.

While neurologic (urological) symptoms were noted in March 2008 and February 2010, they were not associated with the Veteran's service-connected lumbar spondylosis as there was no history of spinal cord involvement, according to the February 2010 VA examiner.  In fact, in March 2008, the VA examiner noted that the Veteran was diagnosed with BPH for which he had prescribed medication that help the Veteran's urinary symptoms when he took it. 

Given the facts above, the Board finds that the Veteran's lumbar spondylosis does not warrant an initial rating in excess of 40 percent under any of the pertinent rating criteria.  However, a separate 10 percent rating, and not higher, is warranted for sensory loss of the left lower extremity.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b).

Finally, in view of the holding in Fenderson, and, based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


2. Tinea Pedis and Verruca Accuminata of the Prepuce

Service connection for tinea pedis of the feet with corns and verruca accuminata of the prepuce was granted by the RO in a November 1969 rating decision that awarded a 10 percent disability rating under DC 7813.

In June 2004, the RO received the Veteran's current claim for an increased rating.  

In his written statements, and during his 2009 Board hearing, the Veteran asserted that his skin disability had worsened and necessitated that he regularly use a prescribed topical medication on his feet (see hearing transcript at page 9).  He said that the disability affected the skin between his toes and caused an odor.  His toes cracked and bled, particularly in the winter months, and his friend regularly helped him apply the medication (Id. at 9).  The Veteran indicated that the rash spread throughout his legs and abdominal area, to his genital area and that he had a bedsore-type eruption on his buttocks (Id. at 10).  He had to constantly soak his feet to allow him more movement and prevent them from becoming scaly and hard (Id. at 11).  The Veteran thought that about 50 percent of his body was affected, because his feet and genital area were involved (Id. at 12).  

The Veteran's service-connected skin disability is currently evaluated as 10 percent disabling under DC 7813 that evaluates dermatophytosis.  38 C.F.R. § 4.118.  Under DC 7813, the rater is instructed to evaluate the skin condition as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  Id.  The Veteran's tinea pedis and verruca accuminata of the prepuce are located on his feet and genital area.  While the 2004 VA examiner noted a small, asymptomatic, hyper pigmented scar on the Veteran's penis, it was nontender and well-healed, without complications such as ulceration, inflammation, edema, keloid formation, induration, or inflexibility, and described as non-disfiguring.  Thus, DCs 7800-7805 are not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board finds that dermatitis is the predominant disability and will evaluate his skin condition under DC 7806.

Under DC 7806, a 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period.  38 C.F.R. § 4.118.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Id.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  Id.

The Board is aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case that, like this one, concerned the evaluation of a service-connected disorder that fluctuated in its degree of disability, that is, a skin disorder that had "active and inactive stages" or was subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed."). Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

Upon review of the probative medical evidence of record, the Board is of the opinion that a rating in excess of 10 percent is not warranted for the tinea pedis/verruca acuminata of the prepuce disability as there is no clinical evidence that 20 to 40 percent of the entire body or exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

Notably, VA outpatient records dated in July 2004 indicate that the Veteran complained about a groin rash.  Tinea pedis and cruris were noted, for which prescribed powder and topical cream were advised.  But, when seen in September 2004, he was not using the prescribed medications and his physician advised him to use the cream and power as prescribed for his tinea pedis.

When examined by VA in December 2004, the Veteran complained of problems with scaling and chronic itching on his feet since service that worsened with moisture and said that he developed occasional cracks in his thickened skin in the winter.  He treated his feet with topical medication prescribed by his primary physician, that he applied on a daily basis or after bathing.  He noticed that over the past few years his nails thickened.  The Veteran denied any side effects from the medication, said his condition was fairly constant, and denied any systemic symtoms, such as fevers and weight loss.  His hands and fingernails were not affected.  The Veteran also recalled problems with genital warts in service and had a residual scar on the dorsum of the penis from an area that was "frozen."  He denied any recurrence of his warts for many years and said the residual scars were asymptomatic.

Objectively, there was scaling on the plantar aspects of the Veteran's feet with some hyperkeratosis of the heels, and mild interdigital maceration between the third and fourth and fourth and fifth toes.  The toenails, particularly the great toenails, were somewhat discolored at the lateral aspects and thickened with subungual debris.  There were no ulcers, crusting, blisters, or exudation and no extensive exfoliation.  On the dorsum of the Veteran's penis was an approximately 0.8 centimeter (cm) hyper-pigmented scar that was nontender and well-healed without complications such as ulceration, inflammation, edema, keloid formation, induration, or inflexibility.  There was no evidence of residual condyloma accuminata.  

The clinical impression was bilateral tinea pedis of moderate severity with onychomycosis.  The examiner said that "eight percent of the entire body surface that is affected is less than 5% and generally exposed areas are not affected" without any significant disfigurement.  A small scar on the dorsum of the Veteran's penis was noted from prior treatment of condyloma accuminata that was asymptomatic and non-disfiguring and there was no evidence of residual condyloma. 

A March 2007 VA medical record indicates that the Veteran requested a clinic appointment regarding several disabilities including dry skin for which he wanted medication.  He said he had chronic tinea pedis and callouses on his feet that did not respond to prescribed medication.  Objectively, his feet had dry scaly lesions between his toes and on the soles of the feet, with large callous on the side of the arch.  The assessment included tinea/painful calluses for which he was referred to a podiatrist.  When seen in the Podiatry Clinic later in March 2007, the Veteran had no open lesions, edema, and erythema.  The assessment was elongated nails and calluses.  Topical cream was prescribed.

When hospitalized by VA in December 2007 for another disorder, no wounds or skin problems were noted on December 24th but, on December 28th, the Veteran complained of a skin tear in the anal area without pain or drainage.  The assessment was a superficial skin tear with healing in progress for which topical treatment was provided.  When the Veteran was seen in January 2008, he had a clean superficial wound over the sacral area.    

The March 2008 VA examination report indicates that the Veteran said that, since last examined by VA, he continued to experience constant and ongoing tinea lesions with cracking and bleeding in multiple areas of the feet but denied systemic symtoms.  He treated his skin disability with topical urea cream several days a week that he used nearly constantly in the past year.  He denied using a corticosteroid or an immunosuppressive.  He also had a resolving, nearly healed decubitus sore in the sacral area and lateral right heel since a December 2007 hospital stay and no longer required treatment.

Objectively, no exposed areas and less than 5 percent of the Veteran's total area was affected by the skin disability.  Between most toes, there were small patches of white dry thickened skin that were tender to the touch on the left with no "S/S" (signs and symtoms?) of acute infection, with no discharge or bleeding.  The lateral aspect of the right foot had a well-granulated, nearly healed 2 cm. decubitus spot without discharge and his sacral area had a 1 cm. white round patch of skin.  The area was healed and the skin intact, without signs of infection.  Both decubitus areas combined represented no percent of exposed areas and less than 5 percent of the total body area affected.  There was no minimally detectable/palpable verruca accuminata of the prepuce and no discharge, with less than 5 percent of that area affected.  The clinical diagnoses were bilateral tinea pedis, decubitus sores of the sacrum and right heel, nearly resolved, with no anticipated residuals, and verruca accuminata of the prepuce by history. 

A December 2008 VA examination for scars is not referable to findings associated with the Veteran's service-connected skin disability.

When seen in the VA podiatry clinic in February 2009, the skin on the Veteran's feet was very dry but there were no signs of infections.  A mild hyperkeratotic lesion was noted sub-5th metatarsal base.  A December 2009 VA outpatient podiatry clinic record indicates that he was referred for itching, scaling, burning xerotic skin and painful calluses on both feet.  Objectively, he had palpable pedal pulses and epicritic sensation was intact in both feet.  The Veteran had dry, scaling xerotic skin with moderate scaling and cracking in the 3rd and 4th interspaces of both feet with no open wounds and no signs of infections.  There was a hyperkeratotic lesion plantar 5th metatarsal head of the right foot, with elongated, thickened, dystrophic, discolored nails with subungual debris.  No musculoskeletal deformities were noted.  Prosthetic ambulatory shoes were ordered for the Veteran and topical lotion was prescribed.

When hospitalized by VA in December 2009 for treatment of breakthrough seizure, no rashes, new skin lesions, or blisters were observed, but the Veteran was subsequently noted to have very dry skin including his feet.

During his February 2010 VA examination, the Veteran complained of having a constant rash on both feet from the tinea pedis that he described as dry skin, pruritic, and pain in his feet.  He denied any systemic symtoms associated with the tinea pedis and had no recent symtoms and treatment in the past year.  He had no current complaints and symtoms.  He treated the tinea pedis with topical medication that he used constantly but did not use either a corticosteroid or an immunosuppressive.  He denied any treatment in the past year for verruca accuminata.

Objectively, the Veteran's feet had scattered area(s) of dry scaly, thickened skin, most significantly on the plantar portion of each foot that represented 0 percent of exposed area and less than 5 percent of the total body area.  There was no skin abnormality of the penile/genital area and 0 percent of the exposed area and total body area were involved.  The VA examiner said that the tinea pedis had no effect on the Veteran's occupation and daily activities and that the verruca accuminata of the prepuce was not active at that time.

VA treatment records from October 2010 reflect that the Veteran's complaints included a chronic fungus.  Examination of the feet revealed no edema, erythema, malodor, macerations, cellulitis, active drainage, or open wounds.  Nails were noted to be thick, discolored and dystrophic with subungual debris x 10.  There was a nucleated hyperkeratotic lesion at the sub 5th metatarsal base of the right foot.  There was also mild plantar scaling of both feet consistent with tinea pedis.  The Veteran was noted to have dry, xeorotic skin on both lower extremities.  The assessment was painful hyperkeratotic lesion plantar right foot, onychomycosis, tinea pedis both feet, and xerosis both feet and legs.  The Board finds that these results are consistent with results from previous examinations in December 2009 and February 2010.  The Veteran was given Clotrimizole 1 percent cream for fungus, Triamcinolone cream for itching and scaling, and Aloe vesta lotion for xerosis.  

Here the objective clinical findings show that VA examiners have consistently reported that less than 5 percent of the Veteran's entire body, and no part of exposed areas, are affected by his service connected tinea pedis.  He has reported treating his skin disability with topical medication and denied using systemic therapy such as corticosteroids or other immunosuppressive drugs.  Moreover, in 2008 and 2010, VA examiners found no clinical evidence of verruca accuminata of the prepuce.

In sum, the preponderance of the objective and competent medical and other evidence of record is against the Veteran's claim for a rating in excess of 10 percent for his service-connected tinea pedis and verruca accuminata of the prepuce.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's lumbar spondylosis and skin disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The current schedular criteria adequately compensate the Veteran for the current level of disability and symptomatology of his lumbar spondylosis and skin disability.  Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this question.  Consequently, referral for extraschedular consideration is not warranted.

Finally, as noted above, it appears that SSA awarded the Veteran SSI benefits but, in May 2010, advised VA that the Veteran did not receive SSA disability benefits.  The Board observes that SSA employs different criteria than VA in determining total disability and, thus, the Board is not required to reach the same conclusion as the statutes and regulations governing the VA adjudications are substantially different from those governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  







ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis is denied.

Entitlement to an evaluation in excess of 10 percent for tinea pedis and verruca accuminata of the prepuce is denied.

Entitlement to a separate 10 percent rating, and not higher, for sensory loss of the left lower extremity is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

As noted above, in June 2009, this case was remanded to the RO/AMC for further development.  Unfortunately a review of the evidence in this case reveals that the RO did not comply with the Board's June 2009 remand regarding the issues of whether new and material evidence was received to reopen claims for service connection for a stomach disorder and epilepsy and residuals of a head injury.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The Board notes that some significant development was completed.  This includes sending the Veteran a letter in August 2009 that was intended to provide notice consistent Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the August 2009 letter, the RO advised the Veteran that he was "previously denied service connection for [his] stomach condition, epilepsy and residuals of head injury" and was "notified of the decision on April 29, 2008.  However, the Board is unable to locate an April 29, 2008 letter to the Veteran in the file regarding the instant claims (although an April 28, 2008 rating decision granted service connection for degenerative joint disease of the cervical spine).  Moreover, the record instead reflects that the last prior rating decision was a March 2003 determination that denied his request to reopen the previously denied claims.  The August 2009 letter told the Veteran he needed new and material evidence to reopen his claims, and that his "claim was previously denied because not service connected, not incurred/caused by service" and that the evidence he submits "should be new and relate to this fact."  However, the Board's review of the previous final denial in March 2003 reflects that the claim for service connection for a stomach disorder was denied in March 2003 on the basis that there was no evidence of chronic disability that was related to service, and that with respect to the claim for service connection for epilepsy and residuals of head injury, the claim was denied on the basis that while there was evidence of epilepsy, there was no medical evidence linking this disability to service.  

In Kent, the Court held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element, or elements required to establish service connection that were found insufficient in the previous denial.  Id.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Id.

In order to ensure that VA has satisfied the notification requirements of the VCAA as interpreted in Kent, another notification letter should be sent to the Veteran.  Stegall.

Furthermore, the Veteran seeks to reopen his claim for service connection for epilepsy and residuals of a head injury that he asserts are due to the 1965 truck accident in service.  

In March 2008, a VA examiner who examined the Veteran and reviewed his medical records stated that, as to traumatic brain injury, and seizure disorder with headaches, he was unable to resolve the issue "without resorting to mere speculation."  The examiner noted the medical records and said that the "documentation is lacking and inconsistent to establish a CHI [chronic brain injury?], TBI or seizures w/headache as associated w/this accident [apparently the 1965 truck service in service].  It is speculative at this point to determine a connection."  However, opinions such as this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, the Board finds such opinion to be inadequate, and additional development is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide an examination, even if not required to do so, an adequate one must be produced).

Further, a January 27, 2010 VA medical record indicates that the Veteran was scheduled to undergo a Neuropsychology evaluation on February 1st at the VA medical center (VAMC) in Tampa, Florida.  These records should be obtained prior to appellate consideration of his claim.

Accordingly, the case is REMANDED for the following action:

1. Review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as to the issue of whether new and material evidence has been presented to reopen the Veteran's claims for service connection for a stomach disorder and epilepsy and residuals of a head injury.  VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) should include specific notice of the basis of the prior denials, i.e., why the request to reopen the claims for service connection for a stomach disorder and epilepsy and residuals of a head injury was denied by the RO in March 2003; and what constitutes material evidence for the purpose of reopening each claim, i.e., what evidence would be necessary to substantiate that element or elements required to establish service connection.  See Kent v. Nicholson, 20 Vet. App. 1. 

2. Obtain all records regarding the Veteran's Neuropsychology evaluation at the VAMC in Tampa on or about February 1, 2010, and all VA medical records regarding his treatment, dated from that day to the present.

3. Thereafter, schedule the Veteran for an appropriate VA neurological/neuropsychological examination to determine the etiology of any epilepsy and residuals of a head injury found to be present.  The claims folders and a copy of this Remand must be sent to the examiner for review.  All indicated studies should be performed and all clinical findings reported in detail.

The examiner is requested to render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current epilepsy and residuals of a head injury had its onset during service or is related to any in-service disease, event, or injury, including the motor vehicle accident in 1965.  In providing this opinion, the examiner should acknowledge the November 1965 (noting the motor vehicle accident) and June and July 1966 service treatment records that show that the Veteran complained of headaches, and the April 1970 VA hospital record diagnosing right anterotemporal epilepsy, the May to June 1976 VA hospital record noting status post remote head trauma with residual seizure disorder, and the January to March 1980 VA hospital record diagnosing possible seizure disorder and noting a head injury 7 or 8 years earlier, and the continuity of symptomatology since service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If an opinion cannot be reached without a resort to speculation, the examiner should so in indicate, and explain the basis for that conclusion.

4. The AMC should review the medical opinion obtained to ensure that the Board's remand directives were accomplished.  If any questions posed were not answered, return the case to the examiner.

5. The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran and his representative should be provided with an SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 0f Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


